Title: Abigail Adams to Mercy Otis Warren, 14 August 1777
From: Adams, Abigail
To: Warren, Mercy Otis


     
      August 14. 1777. Braintree
     
     This is the memorable fourteenth of August. This day 12 years the Stamp office was distroyd. Since that time what have we endured? What have we suffer’d? Many very many memorable Events which ought to be handed down to posterity will be buried in oblivion merely for want of a proper Hand to record them, whilst upon the opposite side many venal pens will be imployd to misrepresent facts and to render all our actions odious in the Eyes of future Generations. I have always been sorry that a certain person who once put their Hand to the pen, should be discouraged, and give up so important a service. Many things would have been recorded by the penetrateing Genious of that person which thro the multiplicity of Events and the avocations of the times will wholly escape the notice of any future Historian.
     The History and the Events of the present day must fill every Humane Breast with Horrour. Every week produces some Horrid Scene perpetrated by our Barbarous foes, not content with a uniform Series of cruelties practised by their own Hands, but they must let loose the infernal Savages “those dogs of War” and cry Havock to them. Cruelty, impiety and an utter oblivion of the natural Sentiments of probity and Honour with the voilation of all Laws Humane and Divine rise at one veiw and characterise a George, a How and a Burgoine.
     O my dear Friend when I bring Home to my own Dwelling these tragical Scenes which are every week presented in the publick papers to us, and only in Idea realize them, my whole Soul is distress’d. Were I a man I must be in the Feild. I could not live to endure the Thought of my Habitation desolated, my children Butcherd, and I an inactive Spectator.
     
     
      August 15
     
     I enclose to you a Coppy of Mr. Lees Letter. It came to me with some restrictions to be shewn only to those whom I could confide in. I think by that our affairs abroad look’d as favorable as we could expect, but we have a great many hardships to endure yet I fear e’er we shall receive any assistance from others.
     Letters from my Friend to the 20 of july mention the loss of Ticondoroga with much regreat, but says tis an Event which he has feard would take place for some time. People that way were much disposed to censure, but that they had not received any perticuliar accounts by which a true judgment could be formd.
     
     
      August 16
     
     We are bless’d my Friend with a fine Season. I hope the charming rains this afternoon have reachd Plimouth and refreshd the Feilds of Eal Eel river.
     You mention some French cotton. I am much obliged to you but I have since I saw you been accommodated in that way. The Russel I should be very glad of either one or two yards just as you can spair it, and Shooe binding, if it is to be had. Garlick thread I am in great want of, if you should know of any be so good as to let me know.
     I am really asshamed to tell my Friend that I have not yet been able to get Home the cloth. All that was in my power to do to it, has been done 3 months ago and I have been sending and going almost every week since. I saw the Man yesterday and he has promissed me that I shall have it next week, but if his word prove no better than it has done I cannot say you may depend upon it. All I can say is that my en­deavours have not been wanting. As soon as I can get it it shall be forwarded by your affectionate Friend,
     
      Portia
     
    